Name: Commission Regulation (EC) No 933/2008 of 23 September 2008 amending the Annex to Council Regulation (EC) No 21/2004 as regards the means of identification of animals and the content of the movement documents (Text with EEA relevance)
 Type: Regulation
 Subject Matter: research and intellectual property;  health;  electronics and electrical engineering;  agricultural policy;  information technology and data processing;  means of agricultural production
 Date Published: nan

 24.9.2008 EN Official Journal of the European Union L 256/5 COMMISSION REGULATION (EC) No 933/2008 of 23 September 2008 amending the Annex to Council Regulation (EC) No 21/2004 as regards the means of identification of animals and the content of the movement documents (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular Article 10(1) thereof, Whereas: (1) Regulation (EC) No 21/2004 provides that each Member State is to establish a system for the identification and registration of ovine and caprine animals in accordance with the provisions of that Regulation. (2) That system is to comprise four elements, namely: means of identification to identify each animal (means of identification), up-to-date registers kept on each holding, movement documents and a central register or a computer database. The Annex to that Regulation sets out the requirements for those elements. (3) Regulation (EC) No 21/2004, as amended by Regulation (EC) No 1560/2007 (2), provides that electronic identification is to be obligatory as from 31 December 2009. (4) On 17 November 2007, the Commission submitted a report to the Council on the implementation of electronic identification in sheep and goats (3). That report concludes that Member States should also be allowed to approve new types of identifiers to identify sheep and goats under certain conditions. (5) Technological developments have taken place in the field of electronic identification. It is therefore appropriate to amend the requirements concerning the means of identification, set out in Regulation (EC) No 21/2004, in order to allow a broader spectrum of technical combinations. The newly developed means of identification, such as injectable identifiers and electronic marks on the pastern, should accordingly be permitted as means of identification pursuant to that Regulation. However, their use should be limited to national movements, taking into account the need to gain further practical experience of using those new means of identification. As electronic identification will become the first means of identification Member States should be allowed more flexibility in using conventional means of identification as a second identifier. Part A of the Annex to that Regulation should therefore be amended accordingly. (6) Part B of the Annex to Regulation (EC) No 21/2004 sets out the information which should be contained in the up-to-date registers kept on each holding. Part of that information is available only at the holding of birth. In the interest of reducing the administrative burdens, it is therefore appropriate to amend that part of the Annex. (7) Regulation (EC) No 21/2004 provides that, as from 31 December 2009, electronic identification is to be obligatory for all animals born after that date. However, during the first year after 31 December 2009, the majority of animals will only be identified with conventional non-electronic identifiers, since those animals are born before that date. During that year animals with electronic and non-electronic identifiers will be moved and handled together. (8) The individual animal codes from non-electronic identifiers can only be recorded manually. Manual recording of non-electronic identifiers requires considerable effort on the part of keepers and constitutes a potential source of errors. In addition, it would be burdensome for operators to separate the few animals with electronic identifiers and to record their individual codes. Also, it would be burdensome to request that electronic reading systems are installed for individual recording, as the majority of animals moved would still be identified with conventional non-electronic eartags. Therefore, the date from which the movement document is to contain individual animal codes should be postponed until such time as a substantial part of the sheep and goats population has already been identified by electronic means. The Commissions report on the implementation of electronic identification in sheep and goats also reached that conclusion. (9) It is therefore appropriate to postpone until 1 January 2011 the date from which the movement document must contain the individual identification code for each animal. The date referred to in point 2 of Part C of the Annex to Regulation (EC) No 21/2004, concerning the movement document, should therefore be amended accordingly. (10) The particular situation of animals born before 1 January 2010 should be taken into account as regards the requirement to record individual animal codes in the movement document. The risks associated with movements of such animals to a slaughterhouse are limited and do not justify the supplementary administrative burden posed by that requirement. Animals moved directly to a slaughterhouse should therefore be exempted from that requirement regardless of the date of movement of the animals. (11) In addition, although animals born before 1 January 2010 would still form a substantial part of the sheep and goats population in 2011, the risks associated with their movements would be constantly decreasing, proportionally to the decrease in number of such animals until 31 December 2011. Movements of such animals should therefore be exempted from the requirement to record individual animal codes in the movement document until 31 December 2011. After that date, the vast majority of the sheep and goats population would be electronically identified and manual recording would be necessary only in a small number of cases, as it would only concern old animals which are moved to other holdings and not to slaughterhouses. The burden imposed on keepers by such recording after 31 December 2011, as well as the potential sources of error, would then be within acceptable levels. (12) It is therefore appropriate to provide for certain transitional provisions during the start-up period of the system as regards the recording of individual animal codes in the movement document of animals born before 1 January 2010. (13) Part C of the Annex to Regulation (EC) No 21/2004 sets out the information which should be contained in the movement document. The identification code of the holding of destination is not always available at the holding of departure. The name and address of the holding of destination or next keeper should be acceptable as an alternative. (14) Regulation (EC) No 21/2004 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 21/2004 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 5, 9.1.2004, p. 8. (2) OJ L 340, 22.12.2007, p. 25. (3) COM(2007) 711. ANNEX ANNEX A. MEANS OF IDENTIFICATION 1. The competent authority shall approve means of identification, as provided for in Article 4(1), which must be designed to: (a) ensure at least one visible and one electronically readable mark; (b) remain attached to the animal without being harmful to it; and (c) be easily removable from the food chain. 2. The means of identification must display a code providing the following information in the indicated order: (a) either the two-letter alpha code or the three-digit numeric code (1), based on ISO 3166, for the Member State in which the holding where the animal was first identified is situated (country code); (b) an individual animal code of no more than 12 digits. In addition to the codes referred to in points (a) and (b), and provided that the legibility of those codes is not affected, the competent authority may authorise a bar code and the addition of supplementary information by the keeper. 3. The first means of identification referred to in Article 4(2)(a) must comply with the criteria set out in either point (a) or (b): (a) an electronic identifier in the form of a ruminal bolus or an electronic eartag, in accordance with the technical characteristics listed in point 6; or (b) an eartag made of non-degradable material, which is tamper-proof and easy to read throughout the lifetime of the animal; it must be non-reusable and the codes referred to in point 2 must be non-removable. 4. The second means of identification, as provided for in Article 4(2)(b), must comply with the following criteria: (a) for animals identified in accordance with point 3(a): (i) an eartag which complies with the criteria set out in point 3(b); or (ii) a mark on the pastern which complies with the criteria for eartags set out in point 3(b); or (iii) a tattoo, except for animals involved in intra-Community trade; (b) for animals identified in accordance with point 3(b): (i) an electronic identifier which complies with the criteria set out in point 3(a); or (ii) for animals not involved in intra-Community trade, an electronic identifier in the form of an electronic mark on the pastern or of an injectable transponder in accordance with the technical characteristics listed in point 6; or (iii) where electronic identification is not obligatory, pursuant to Article 9(3):  an eartag, which complies with the criteria set out in point 3(b),  a mark on the pastern, which complies with the criteria for the eartags set out in point 3(b), or  a tattoo. 5. The system referred to in Article 4(2)(c) requires the identification of the animals both by holding and individually, provides for a replacement procedure where a means of identification has become illegible or has been lost, under the control of the competent authority and without compromising traceability between holdings, the objective being to control epizootic diseases, and allows the animals movements to be traced within the national territory, with the same objective. 6. The electronic identifiers must conform to the following technical characteristics: (a) they must be read-only passive transponders applying HDX or FDX-B technology, complying with ISO standards 11784 and 11785; (b) they must be readable by reading devices, complying with ISO standard 11785, capable of reading HDX and FDX-B transponders; (c) the reading distance must be: (i) a minimum of 12 cm for eartags and marks on the pastern when read with a portable readers; (ii) a minimum of 20 cm for ruminal boluses and injectable transponders when read with a portable reader; (iii) a minimum of 50 cm for all types of identifiers when read with a stationary reader. 7. The identification method referred to in Article 4(3), shall be as follows: (a) the animals must be identified by an eartag approved by the competent authority, applied to one ear; (b) the eartag must be of non-degradable material, tamper-proof and easy to read; it must be non-reusable and must bear only non-removable codes; (c) the eartag must contain at least the following information: (i) the two-letter country code (1); and (ii) the identification code of the holding of birth or an individual animal code from which the holding of birth can be determined. Member States using that alternative method must inform the Commission and the other Member States thereof, in the framework of the Committee referred to in Article 13(1). If animals identified in accordance with this point are either kept beyond the age of 12 months or are intended for intra-Community trade or export to third countries and in all cases are still kept in the holding of birth, then they must be identified in accordance with points 1 to 4 before leaving that holding. B. HOLDING REGISTER 1. From 9 July 2005, the holding register must contain at least the following information: (a) the identification code of the holding; (b) the address of the holding and the geographical coordinates or equivalent indication of the geographical location of the holding; (c) the type of production; (d) the result of the latest inventory referred to in Article 7 and the date on which it was carried out; (e) the name and address of the keeper; (f) in the case of animals leaving the holding: (i) the name of the transporter; (ii) the registration number of the part of the means of transport carrying the animals; (iii) the identification code or the name and address of the holding of destination or, in the case of animals moved to a slaughterhouse, the identification code or name of the slaughterhouse and the date of departure; or a duplicate or a certified copy of the movement document referred to in Article 6; (g) in the case of animals arriving on the holding, the identification code of the holding from which the animal was transferred and the date of arrival; (h) information on any replacement of means of identification. 2. From 31 December 2009, the holding register must contain at least the following up-to-date information for each animal born after that date: (a) the identification code of the animal; (b) in the holding of birth, the year of birth and date of identification; (c) the month and the year of death of the animal on the holding; (d) if known, the breed and the genotype. However, for animals identified in accordance with point 7 of Section A, the information set out in (a) to (d) of this point must be provided for each batch of animals having the same identification and must include the number of animals. 3. The holding register must contain the name and signature of the designated or approved officer of the competent authority who has checked the register and the date on which the check was carried out. C. MOVEMENT DOCUMENT 1. The movement document must be completed by the keeper on the basis of a model drawn up by the competent authority. It must contain at least the following information: (a) the identification code of the holding; (b) the name and address of the keeper; (c) the total number of animals moved; (d) the identification code or the name and address of the holding of destination or of the next keeper of the animals or, when animals are moved to a slaughterhouse, the identification code or the name and location of the slaughterhouse, or, in the event of transhumance, the place of destination; (e) the data concerning the means of transport and the transporter, including the transporters permit number; (f) the date of departure; (g) the signature of the keeper. 2. From 1 January 2011, the movement document must contain the individual identification code for each animal identified in accordance with points 1 to 6 of Section A, in addition to the information set out in point 1 of this section. 3. However, the information provided for in point 2 shall not be obligatory for animals born until 31 December 2009: (a) on their movement to a slaughterhouse, directly or via a channelling procedure excluding subsequent movements to any other holding; (b) until 31 December 2011 for all other movements. D. COMPUTER DATABASE 1. The computer database must contain at least the following information for each holding: (a) the identification code of the holding; (b) the address of the holding and the geographical coordinates or equivalent indication of the geographical location of the holding; (c) the name and address and occupation of the keeper; (d) the species of animals; (e) the type of production; (f) the result of the inventory of animals provided for in Article 7(2), and the date when the inventory was carried out; (g) a data field reserved for the competent authority in which it may enter animal health information, for example restrictions on movements, status or other relevant information in the context of Community or national programmes. 2. In accordance with Article 8, there must be an entry in the database for each separate movement of animals. That entry must comprise at least the following information: (a) the number of animals being moved; (b) the identification code of the holding of departure; (c) the date of departure; (d) the identification code of the holding of arrival; (e) the date of arrival. (1) Austria AT 040 Belgium BE 056 Bulgaria BG 100 Cyprus CY 196 Czech Republic CZ 203 Denmark DK 208 Estonia EE 233 Finland FI 246 France FR 250 Germany DE 276 Greece EL 300 Hungary HU 348 Ireland IE 372 Italy IT 380 Latvia LV 428 Lithuania LT 440 Luxembourg LU 442 Malta MT 470 Netherlands NL 528 Poland PL 616 Portugal PT 620 Romania RO 642 Slovakia SK 703 Slovenia SI 705 Spain ES 724 Sweden SE 752 United Kingdom UK 826